 



EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated November 30, 2017 (the “Effective
Date”), by and between BOXLIGHT CORPORATION, a Nevada corporation (the
“Corporation”) and MICHAEL POPE, an individual residing at 485 Havenmist
Landing, Suwanee, Georgia 30024 (the “President”).

 

W I T N E S S E T H:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto intending to be bound hereby, it is
hereinafter agreed as follows:

 

1. Term. The Corporation hereby employs the President, and the President hereby
accepts employment, for term commencing on Effective Date hereof and, subject to
earlier termination as provided in Section 5 hereof, continuing for the period
commencing on the Effective Date through December 31, 2020 (the “Initial Term”);
which Initial Term may be renewed or extended by mutual agreement of the
Corporation and the President (such Initial Term, as the same may be so renewed
or extended, being hereinafter sometimes called the “Term of Employment”). The
President shall perform the services specified herein, all upon the terms and
conditions hereinafter stated. This Agreement may be extended only upon the
written consent of the parties hereto.

 

2. Duties and Responsibilities.

 

a. General. The President shall serve as the President of the Corporation and
subject to the general direction and control of the Chief Executive Officer of
the Corporation (the “CEO”), the Executive shall have responsibility for
fundraising, investor relations, mergers & acquisitions, corporate strategy,
business development, and other duties as are normally associated with and
inherent in the executive capacity in which the President will be serving.

 

b. Time. The President shall devote his professional and business time,
attention and energy to the Business (as defined herein) of the Corporation as
necessary and appropriate to meet the requirements directed by the CEO and
further the interests of the Corporation. As used herein, the term “Business”
shall mean and include the development and selling of education products and
services. The Company understands President has other investments and interests
that do not compete with the Corporation.

 

c. Business Opportunities. The President covenants and agrees that if, during
the Term of Employment, the President shall access an investment or business
opportunity that is directly related to the Business of the Corporation (a
“Business Opportunity”), the President shall submit full details of such
Business Opportunity to the CEO of the Corporation, and such Business
Opportunity shall be the sole property of the Corporation. The President and
companies affiliated with the President agree not to engage in any business
activities that directly competes with the Corporation.

 

 

 



 

3. Salary and Bonus.

 

a. Base Salary. During the period commencing on the Effective Date and ending
December 31, 2020, the Corporation shall pay to the President a salary (the
“Base Salary”) at an annual rate of One Hundred and Ninety-Five Thousand
($195,000) Dollars.

 

b. Bonuses. During the Term of Employment, the CEO shall evaluate the
performance of the Executive and, if deemed appropriate by the CEO, the
Executive shall be awarded each quarter a cash bonus in the amount of
Twenty-Five Thousand Dollars ($25,000), beginning on the quarter ending December
31, 2017.

 

4. Incentive Awards and Fringe Benefits.

 

a. Stock Options. In addition to (and not in lieu of) the Base Salary, the
Corporation shall grant to the President employee stock options (vesting in
equal monthly installments over a one-year period, commencing on January 2, 2018
(the “Grant Date”)), entitling the President to purchase shares of Common Stock
of the Corporation which shall represent One Hundred Thousand (100,000) shares,
pursuant to the Corporation’s 2014 Stock Incentive Plan (the “2014 Plan”). The
Corporation shall grant an additional One Hundred Thousand (100,000) shares on
both January 2, 2019 and January 2, 2020 with the same twelve-month vesting
schedules. Upon termination, the President shall have one year from the
termination date to exercise any vested options.

 

b. Benefit Plans. In addition to the other compensation payable to the President
hereunder, and except as otherwise set forth herein, the President shall be
eligible to participate in all pension, profit sharing, retirement savings plan,
401K or other similar benefit, medical, disability and other employee benefit
plans and programs generally provided by the Corporation to its senior staff
from time to time hereafter (other than those provided pursuant to separately
negotiated individual employment agreements or arrangements), subject to, and to
the extent the President is eligible for the respective terms of such benefit
plans and programs.

 

c. Expenses. During the Term of Employment, the Corporation shall pay or
reimburse the President, upon submission of appropriate documentation by him,
for all out-of-pocket expenses for entertainment, travel, meals, hotel
accommodations, subscription services, event fees, office expenses, and the like
incurred by him in the interest of the Business.

 

d. Vacation. The President shall be entitled to five (5) weeks annual paid
vacation days and twelve (12) paid holidays per calendar year in accordance with
Corporation policies.

 

 - 2 - 

 



 

e. Insurance. During the Term of Employment, the Executive shall be entitled to
participate in any group insurance plan, including health insurance, term life
insurance, and disability insurance policies (collectively, “Corporation Plans”)
from time to time maintained by the Corporation; provided that such insurance
can be obtained on economically reasonable terms. The Corporation agrees to pay
or reimburse the full amount of President’s premiums for disability, accident,
death and dismemberment and/or life insurance coverage in the Corporation Plans.
Should the Corporation not have an applicable Corporation Plan, the President
shall be reimbursed for any economically reasonable health and welfare insurance
premiums paid by the President.

 

f. Continuing Education. The Corporation shall pay for continuing education
expenses as selected by the President subject to an annual limit of $5,000.
Attendance of such continuing education, not to exceed 5 business days, shall
not constitute vacation time.

 

5. Termination; Change of Control.

 

a. Death. If the President shall die prior to the expiration of the Term of
Employment, the Corporation shall have no further obligation hereunder, other
than to the President or his estate except to pay to the President’s estate the
amount of the President’s Base Salary accrued to the date of his death. Such
payment shall be made promptly after the date of death to the President’s
estate.

 

b. Disability. If prior to the expiration of the Term of Employment, the
President shall be prevented, during a continuous period of ninety (90) days
(the “Disability Period”), from performing his duties by reason of “disability,”
the Corporation may terminate this Agreement, in which event the President shall
receive: (i) his Base Salary accrued to the date upon which any determination of
disability shall have been made as hereinafter provided, and continuing until
the date on which disability income payments commence under the Company’s long
term disability plan (or the beginning of Social Security disability income, if
sooner), which Base Salary payment may be reduced by the amount of any
disability income payments the President may receive in connection with such
occurrence of disability during the Disability Period under any policy or plan
carried or maintained by the Corporation and under which the President is a
beneficiary or participant. The President shall continue to have the right to
receive the greater of his Current Benefits, or benefits, if any, under any
Corporation Plans, but only in accordance with the terms of such plan or policy
as they apply to persons whose employment has been terminated as a result of an
employee’s permanent disability. Such payments shall be made to the President in
accordance with its normal payroll policies and schedule.

 

For purposes of this Agreement, the President shall be deemed to have become
disabled when the Corporation, upon the diagnosis of a reputable, licensed
physician of the Corporation’s choice, in consultation with the President’s
primary physician, shall have determined that the President shall have become
unable to perform his duties under this Agreement, whether due to physical or
mental incapacity or to infirmity caused by chronic alcoholism or drug use
(excluding infrequent and temporary absences due to ordinary illness); provided
that such incapacity shall have continued uninterrupted for a period of not less
than ninety (90) days.

 

 - 3 - 

 



 

c. Cause. Notwithstanding any other provision of this Agreement, if prior to the
expiration of the Term of Employment, the Corporation shall have the right to
discharge the President “for Cause,” as defined below, then this Agreement shall
terminate effective upon such discharge, and upon such termination, neither the
Corporation nor any other member of the Corporation shall have any further
obligation to the President or his estate, except that the Corporation will
cause the Corporation to pay to the President, within thirty (30) days of such
termination, or in the event of his subsequent death, his estate, an amount
equal to the President’s Base Salary, as provided in Section 3 hereof, accrued
to the date of termination. In addition, the President shall not, after the date
of termination, be entitled to receive any further Current Benefits, or other
benefits, if any, under any Corporation Plans. In the event of termination of
the President’s employment for Cause, neither the Corporation nor any member of
the Corporation shall be obligated to pay, and the President shall not be
entitled to receive, any Bonus.

 

For the purposes hereof, the term “Cause” shall mean and be limited to a
discharge resulting from any one of the following:

 

(i) the President’s conviction of a felony or any other crime involving moral
turpitude,

 

(ii) a breach by the President of his fiduciary duties to the Corporation as
specified herein, or

 

(iii) the President’s failure or refusal to follow the lawful polices or
directives established by the CEO; provided that in the case of clauses (ii) or
(iii) above, the CEO shall have first given written notice thereof to the
President on each occasion describing in reasonable detail of the alleged
breach, failure or refusal, and such breach or willful failure or refusal to
follow written lawful policies or directives shall remain uncured for a period
of thirty (30) days following receipt of each such notice.

 

d. Termination Without Cause. Notwithstanding anything to the contrary, express
or implied, contained in this Agreement, the Corporation may terminate the
employment of the President at any time without Cause (a “Non-Cause
Termination”); provided that the Corporation shall pay to the President
severance pay equal to Twelve (12) months of the Base Salary then in effect (the
“Severance Payment”), payable in equal monthly installments over the
twelve-month period following such Non-Cause Termination.

 

e. Other Reasons for Termination.

 

The President may terminate this Agreement prior to the end of the Term of
Employment either (A) upon thirty (30) days written notice with Good Reason
(“Termination with Good Reason”), or (B) for any or no reason by providing three
(3) months’ advance written notice is given by the President to the Corporation.

 

 - 4 - 

 



 

As used herein, the term “Termination for Good Reason” shall mean: (a) a
material reduction in the scope of the President’s title, authority, duties or
responsibilities in effect as of the Effective Date, which reduction is not
remedied by the Corporation within thirty (30) days after notification to the
Corporation containing a reasonably detailed description of such reduction; (b)
the Corporation’s breach of any material obligation owed to the President under
this Agreement, including any Base Salary or; provided that the President has
given the Corporation notice thereof describing in reasonable detail the alleged
breach or failure, and the Corporation has failed to cure such breach or failure
within a period of thirty (30) days following receipt of such notice.

 

In the event of a Termination Without Cause initiated by the President, the
Corporation shall pay to the President, or in the event of his death, to his
estate, the amount of the President’s Base Salary accrued to the date of
termination. In the event of a Termination With Good Reason initiated by the
President, the Corporation shall additionally pay to the President one full
year’s Base Salary. The amounts set forth in this Section 5e shall be paid in
full within thirty (30) days of the date of termination of employment.

 

f. Public Notice.

 

The Corporation and President shall mutually agree on any public communications
regarding the cancellation of this Agreement by either party. Neither party
shall defame, disparage or denigrate the other in public statements.

 

6. Certain Covenants of the President.

 

a. Confidential Information. The President acknowledges that in the course of
his employment with the Corporation he may receive certain information,
knowledge and data concerning the Business of the Corporation and its affiliates
or pertaining to any individual, firm, corporation, partnership, joint venture,
business, organization, entity or other person which the Corporation may do
business with during the Term of Employment, which is not in the public domain,
including but not limited to trade secrets, employee records, names and lists of
suppliers and customers, programs, statistics, processes, techniques, pricing,
marketing, software and designs, or any other matters, and all other
confidential information of the Corporation and its and affiliates acquired in
connection with your employment (hereinafter referred to collectively as
“Confidential Information”), which the Corporation and its affiliates desire to
protect. The President understands that such Confidential Information is
confidential, and he agrees not to reveal or disclose or otherwise make
accessible such Confidential Information to anyone outside of the Corporation or
any affiliate and their respective officers, employees, directors, consultants
or agents, so long as the confidential or secret nature of such Confidential
Information shall continue, whether or not he is employed by the Corporation,
except as may be required by law, regulation or court order.

 

b. Return of Information. At such time as the President shall cease to be
employed by the Corporation or the Corporation for whatever reason or at any
other time the Corporation may reasonably request, he shall promptly deliver and
surrender to the Corporation all papers, memoranda, notes, records, reports,
sketches, specifications, designs and other documents, writings (and all copies
thereof), and other property produced by him or coming into his possession by or
through his employment hereunder and relating to the Confidential Information
referred to in this Section 6 or otherwise to the Business, and the President
agrees that all such materials will at all times remain the property of the
Corporation.

 

 - 5 - 

 



 

c. Non-Competition Agreement. President acknowledges that the agreements and
covenants contained in this Section 6(c) are essential to protect the business,
goodwill, trade secrets and confidential information of the Corporation and are
appropriate in scope and the Business is conducted in the United States (the
“Territory”). President covenants and agrees that during the period commencing
on the Effective Date and ending on the earlier of the President’s termination
of employment for Good Reason or the second (2nd) anniversary following
President’s termination of employment by the Company Without Cause or by the
President without Good Reason (the “Restricted Period”), President shall not,
directly or indirectly, (i) engage in any related business activity in the
Territory that competes with the Business; (ii) render any services to any
person for use in competing with the Corporation in connection with the Business
in the Territory; or (iii) have an interest in any person engaged in any
business that competes with the Corporation in connection with the Business in
the Territory, directly or indirectly, in any capacity, including as a partner,
member, officer, director, manger, principal, agent, trustee or consultant or
any other relationship or capacity; provided, however, that each Restricted
Party may own, directly or indirectly, solely as an investment, securities of
any Person which are publicly traded if such Restricted Party (A) is not a
controlling person of, or a member of a group which controls, such person and
(B) does not, directly or indirectly, own 5% or more of any class of securities
of such Person; or (iv) interfere with business relationships (whether formed
heretofore or hereafter) between Buyer or any of its Affiliates and customers,
suppliers or prospects of the Business.

 

d. Agreement Not to Solicit. For so long as the President shall be employed with
the Corporation and for a period of two (2) years following the termination of
this Agreement for any reason, the President agrees that he will not, either
directly or indirectly, through any person, firm, association, corporation,
partnership, agency or other business entity or person with which he is now or
may hereafter become associated, (i) cause or induce any present or future
employee of the Corporation to leave the employ of the Corporation or any
affiliate to accept employment with the President or with such person, firm,
association or corporation, agency or other business entity or (ii) solicit any
person or entity which is a customer of the Corporation for the purpose of
directly or indirectly furnishing services competitive with the Corporation.

 

e. Scope. It is expressly agreed that if any restrictions set forth in this
Section 6 are found by any court having jurisdiction to be unreasonable because
they are too broad in any respect, then and in each such case, the remaining
restrictions herein contained shall, nevertheless, remain effective, and this
Agreement, or any portion thereof, shall be considered to be amended so as to be
considered reasonable and enforceable by such court, and the court shall
specifically have the right to restrict the business or geographical scope of
such restrictions to any portion of the business or geographic areas described
above to the extent the court deems such restriction to be necessary to cause
the covenants to be enforceable, and in such event, the covenants shall be
enforced to the extent so permitted.

 

 - 6 - 

 



 

f. Specific Performance. The President acknowledges that a remedy at law for any
breach or attempted breach of Section 6 of this Agreement may be inadequate,
agrees that the Corporation shall be entitled to seek specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach, and further agrees to waive any requirement for the securing or posting
of any bond in connection with the obtaining of any such injunctive or any other
equitable relief.

 

7. Indemnification. Throughout the Term of Employment, the Corporation hereby
agrees to maintain officers and directors’ liability insurance with one or more
recognized insurance carriers in an amount of not less than Five Million
($5,000,000) and to cover the President under all of such policies and to
provide indemnity to the President, in his capacity described in this Agreement,
to the fullest extent provided under Georgia Law as provided herein. In
addition, throughout the Term of Employment, the Corporation hereby agrees to
agree to indemnify, defend and hold harmless the President and his Affiliates
and, if applicable, the directors, officers, shareholders, employees, attorneys,
accountants, agents and representatives of any affiliate of the President and
the heirs, successors and assigns of the President or his affiliates
(collectively, the “Indemnified Parties”) to the fullest extent permitted under
Georgia law, from and against any and all claims, liabilities, costs, expenses,
including without limitation the payment by the Corporation of all legal fees,
court costs and filing fees, as incurred by the President (collectively,
“Claims”), based upon, arising out of or otherwise in respect of (i) any act of
omission or commission by the Corporation or its board of directors, (ii) the
failure of the Corporation to perform or observe fully any covenant, agreement
or provision to be performed or observed by the Corporation to any third party,
or (iii) any third-party Claim arising out of or in connection with the
operation of the Business of the Corporation.

 

8. Severability. In case of any term, phrase, clause, Section, section,
restriction, covenant, or agreement contained in this Agreement shall be held to
be invalid or unenforceable, the same shall be deemed, and it is hereby agreed
that the same are meant to be several, and shall not defeat or impair the
remaining provisions hereof.

 

9. Waiver. The waiver by the Corporation of a breach of any provision of this
Agreement by the President shall not operate or be construed as a waiver of any
subsequent or continuing breach of this Agreement by the President.

 

10. Assignment; Binding Affect. This Agreement may not be assigned under any
circumstances by either party. Neither the President nor his estate shall have
any right to commute, encumber or dispose any rights to receive payments
hereunder, it being agreed that such payment and the right thereto are
nonassignable and nontransferable. Subject to the provisions of this Section 9
this Agreement shall be binding upon and inure to the benefit of the parties
hereto, the President’s heirs and personal representatives, and the successors
and assigns of the Corporation.

 

11. Amendments. This Agreement may not be changed, amended, terminated or
superseded orally, but only by an agreement in writing, nor may any of the
provisions hereof be waived orally, but only by an instrument in writing, in any
such case signed by the party against whom enforcement of any change, amendment,
termination, waiver, modification, extension or discharge is sought.

 

 - 7 - 

 



 

12. Entire Agreement; Amendment; Governing Law. This Agreement embodies the
entire agreement and understanding between the parties hereto with respect to
the matters covered hereby. Only an instrument in writing executed by the
parties hereto may amend this Agreement.

 

13. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia. All actions and
proceedings arising out of or relating to this Agreement shall be brought by the
parties and heard and determined only in a Federal or state court located in the
City of Atlanta and State of Georgia and the parties hereto consent to
jurisdiction before and waive any objections to the venue of such Federal and
New York courts. The parties hereto agree to accept service of process in
connection with any such action or proceeding in any manner permitted for a
notice hereunder.

 

14. Attorneys’ Fees. Except as otherwise provided in Section 7 above, in the
event that any suit or other legal proceeding is brought for the enforcement of
any of the provisions of this Agreement, the parties hereto agree that the
prevailing party or parties shall be entitled to recover from the other party or
parties upon final judgment on the merits reasonable attorneys’ fees, including
attorneys’ fees for any appeal and costs incurred in bringing such suit or
proceeding.

 

15. Headings. All descriptive headings of the several Sections or Sections of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

 

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
same instrument. Facsimile and pdf signatures hereto shall have the same
validity as original signatures hereto.

 

17. Representations and Warranties. (a) President represents and warrants to
Corporation that (i) President is under no contractual or other restriction or
obligation which is inconsistent with his execution of this Agreement or
performance of his duties hereunder, (ii) President has no physical or mental
disability that would hinder his performance of his duties under this Agreement,
and (iii) he has had the opportunity to consult with an attorney of his choosing
in connection with the negotiation of this Agreement.

 

18. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be sent by certified mail, by personal delivery or
by overnight courier to the President at his residence (as set forth in
Corporation’s corporate records) or to the Corporation at its principal office
and shall be effective upon receipt, if by personal delivery, three (3) business
days after mailing, if sent by certified mail or one (1) business day after
deposit with an overnight courier.

 

[SIGNATURE PAGE FOLLOWS]

 

 - 8 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date and year first above written.

 



  CORPORATION:         BOXLIGHT CORPORATION         By:                        
Name: Mark Elliott   Title: CEO         PRESIDENT:           MICHAEL POPE

 



 - 9 - 

 

 